DELAWARE GROUP® GLOBAL & INTERNATIONAL FUNDS Delaware Focus Global Growth Fund (the “Fund”) Supplement to the Fund’s Class A, Class C, and Class R Statutory Prospectus dated March 30, 2010 Effective December 29, 2010, the Fund will be available to residents of all states, the District of Columbia and Puerto Rico.Additionally, Class C and Class R shares will be available for purchase effective December 29, 2010. The following replaces the information related to the Fund in the sections entitled, “What are the Fund’s fees and expenses?” and “Example” on pages 1-2. What are the Fund’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Delaware Investments® Funds.More information about these and other discounts is available from your financial advisor, in the Fund's prospectus under the section entitled "About your account," and in the Fund's statement of additional information under the section entitled "Purchasing shares." Shareholder fees (fees paid directly from your investment) Class
